Citation Nr: 9915870	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-29 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nervous disorder.

2.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Juan P. Rivera-Roman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service from November 1955 to 
September 1957. This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico (hereinafter RO).  

Entitlement to service connection for a nervous disorder was 
denied by the Board in October 1980.  That Board decision was 
on the merits.  Thereafter, by rating action of October 1988, 
it was held that new and material evidence had not been 
submitted to reopen the claim.  The appellant was notified 
and did not timely disagree.  This represents the last final 
decision on that issue. 38 U.S.C.A. § 7104; Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The RO had denied the appellant's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence of service connection for a nervous 
disorder.

The issue of an increased rating for malaria is the subject 
of the remand immediately following the Order section in this 
decision.


FINDING OF FACT

Service connection for a nervous disorder was denied by the 
Board in a decision rendered in October 1980.  A rating 
decision of October 1988 held that new and material evidence 
had not been submitted.  There was notice with no timely 
disagreement.  Evidence received subsequent to the last final 
denial is cumulative or redundant, and is not, by itself or 
in connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the last final denial 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
nervous disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).  "New" evidence means more 
than evidence that has not previously been included in the 
claims folder, and must be more than merely cumulative, in 
that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the 
submitted evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was denied for a 
nervous disorder in a October 1980 Board decision.  This 
decision was on the merits.  The Board determined that the 
veteran suffered from a psychoneurosis which was not 
manifested in service, or etiologically related to his 
service connected malaria.  By rating action of October 1988, 
it was held that new and material evidence to reopen the 
claim had not been submitted.  There was notice of this 
action without timely disagreement.  This is the last final 
denial on any basis.  38 U.S.C.A. § 7105. 

In making that decision on the merits, the Board considered 
the evidence then of record which included the appellant's 
enlistment and separation examinations; service medical 
records; VA treatment records beginning in 1978 for an 
anxiety neurosis; and two letters dated January 1979, and 
March 1979, from J.A.R. Faria, M.D., opining that the veteran 
was suffering from anxiety due to his history of infection 
with malaria in service.  Also on file for consideration was 
a May 1965 VA examination report.  It was noted that there 
were no positive blood smears.  The appellant reported being 
very nervous but no pertinent clinical findings are recorded 
and no psychiatric diagnosis was made.  It was noted that 
there was a history of malaria.

In May 1996, appellant attempted to reopen his claim for a 
nervous disorder.  A rating decision in July 1997 found that 
no new and material evidence to reopen the claim had been 
submitted.

The veteran was afforded a hearing at the RO in October 1997, 
and testified that his nerves started bothering him after 
service.  He had been hospitalized in Bellevue Hospital, and 
St. Vincent's Hospital in New York City for nervousness.  The 
RO found that no new and material evidence to reopen the 
claim had been submitted.

Post service medical records from October 1980, includes VA 
and private medical records for anxiety, schizophrenia, and 
other unrelated disorders.  While there is correspondence 
from Dr. Faria diagnosing the current psychoneurosis as 
secondary to malaria, the same diagnosis was made and 
considered by the Board in its October 1980 decision.  The 
file also contains a letter from a Dr. F. J. Zamora-Pames 
dated January 1997, diagnosing undifferentiated 
schizophrenia.  Reported treatment of the veteran began in 
1984.  He does not opine to the etiology of the schizophrenic 
disorder, but notes that it began about 1957, while the 
veteran was in the armed forces, according to the history he 
was given.  No new medical evidence or opinion that any 
current psychoneurosis or other nervous disorder is related 
to the veteran's period of service was given.

The evidence received subsequent to October 1980 consists 
primarily of the veteran's testimony and copies of service, 
VA, and medical records.  These do not contain a competent 
expert opinion connecting current psychiatric pathology with 
any in-service treatment, or complaint. The appellant is not 
qualified to make that medical connection. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). This evidence, while "new" 
in the sense that it had not previously been associated with 
the veteran's claims folder, is, for the most part, not "new" 
as that term was defined by the Court in Colvin, supra; that 
is, it does not provide new information.  Although the 
evidence was not previously of record, it is cumulative in 
nature and the content is consistent with information already 
considered in the prior denial of benefits. 

Said another way, while the evidence shows treatment for a 
psychiatric disorder it does not contain a competent opinion 
as to the etiology of any psychiatric pathology.  It is not 
shown by any of the evidence that a psychiatric disorder was 
present in service or that a psychosis was present within 1 
year of service separation.  Further there is no competent 
opinion of a relationship to the service connected malaria, 
long rated noncompensably disabling.  The opinion of Dr. 
Faria was, as noted, already on file at the time of the prior 
denials.  The Board finds the probative value of the 
additional evidence is insufficient to satisfy the 
requirements for a reopened claim.  Thus, the evidence 
submitted since the last final denial can not be said to be 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§  5108 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.104, 3.156 
(1998).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a nervous 
disorder, and the benefits sought with regard to that claim 
remain denied.


REMAND 

By rating decision in June 1965 service connection was 
established for malaria, and a noncompensable rating was 
awarded.  The rating was based on negative malarial smear 
evidence from a May 1965 VA examination.  This rating has 
remained in effect since that time.  There was evidence of 
treatment of malaria while the appellant was in service.

The veteran was most recently afforded a VA systemic medical 
examination in January 1998 in conjunction with his claim for 
increased compensation benefits. He reported a history of 
intermittent fever and chills.  Blood smears were 
consistently negative for malarial parasites.  The examiner 
noted that at the time of examination, no malaria was 
present.  Based on the lack of clinical findings of malaria, 
a compensable evaluation for the service-connected malaria 
was denied under 38 C.F.R. § 4.88; DC 6304.

The RO in December 1998 confirmed the noncompensable rating 
for the service-connected malaria pursuant to 38 C.F.R. § 
4.88, DC 6304 (1998). 

The rating criteria for residuals of malaria require an 
evaluation of any associated liver or spleen damage.  These 
criteria were recently revised.  The most recent VA 
examination made no specific findings relative to the liver 
or spleen.  There is an old x-ray report on file noting some 
liver changes that were possibly the type associated with 
malaria or other acute disease.  The appellant has testified 
as to liver problems.  It is unclear whether such problems 
might be related to malaria, despite years of negative 
malarial blood smears.

The veteran was afforded a hearing at the RO in October 1997, 
and testified that he was in receipt of Social Security 
Administration (SSA) benefits.  It is unclear whether this is 
based on disability.  If so, copies of any records used by 
SSA in any related determination should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment. Green 
v. Derwinski, 1 Vet.App. 121 (1991). The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports, and SSA medical reports where indicated by 
the facts and circumstances of the individual case. See 
Abernathy v. Principi, 3 Vet.App. 461 (1992); Roberts v. 
Derwinski, 2 Vet.App. 387 (1992); Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); Littke v. Derwinski, 1 Vet.App. 90 
(1990); Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Therefore, the Board is deferring adjudication of the issue 
of entitlement to an increased (compensable) evaluation for 
malaria pending a remand of the case to the RO for further 
development as follows:

1. a) The RO should contact the veteran 
as needed, to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private, VA or military) which 
treated him for malaria, as well as any 
other related disorders to the extent 
such records are, not already associated 
with the claims file

b) The RO should, verify with the veteran 
whether he is in receipt of SSA 
disability benefits.  If the veteran is 
receiving such SSA benefits, the RO 
should, with his assistance, attempt to 
obtain any pertinent records and findings 
available from SSA used in any 
determination which may have awarded SSA 
benefits should be made. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2.  Thereafter, but whether additional 
records are obtained or not, the 
appellant should be examined by an 
appropriate specialist in order to 
determine the nature and extent of 
severity of malaria or residuals if found 
to be present. The entire claims folders 
should be reviewed by the examiner(s) 
prior to the examination(s), and a 
statement to that effect must be included 
in the examination report.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  In conjunction with a review of 
the appellant's claims file, it is 
requested that the examiner render an 
opinion as to the following:

(a)  Does the veteran currently suffer 
from the active disease process of 
malaria?

(b)  Does the veteran have residual 
spleen or liver damage from his service-
connected malaria?

3.  The veteran and his representative 
are notified that they may, while the 
case is undergoing submit such additional 
evidence of argument that they may have 
or desire to submit.

4.  Following completion of the foregoing 
development, the RO should review the 
claims folder and any additional evidence 
requested, as well as the examination and 
required opinion to ensure that they are 
in complete compliance with the 
directives of this remand.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, the RO should readjudicate 
the issue of an increased (compensable) 
rating for malaria pathology, to include 
consideration of all applicable laws, 
regulations, and diagnostic codes.  
Specific attention is directed to the 
examination report.  If it does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

Thereafter, to the extent benefits are not granted, the case 
should be returned to the Board for further appellate 
consideration, in accordance with appropriate appellate 
procedure.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

